Citation Nr: 0216156	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  01-03 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for residuals of compound fractures of the left 
humerus, radius and ulna with malunion deformity and 
neuropathy of the ulnar nerve, or, in the alternative, 
whether there was clear and unmistakable error for the 
January 1966 administrative decision implemented in the 
January 1966 rating decision.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from May 1959 to December 
1963.

This appeal is from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  It has been advanced on the docket to 
correct an administrative error that caused significant delay 
in docketing the appeal.  38 C.F.R. § 20.900(c) (2002).

In April 2002, subsequent to the March 2002 statement of the 
case (SOC), the veteran submitted evidence pertinent to his 
application to reopen a claim for service connection.  The RO 
did not issue a supplemental SOC (SSOC) as required by 
regulation.  38 C.F.R. §§ 19.31(b) (2002).

A Decision Review Officer (DRO) worksheet of March 2001 
contains a notation to send out a specific duty to assist 
letter to the veteran.  No such letter is of record.  The 
instruction should be executed.  See 38 C.F.R. § 3.159(b) 
(2002).

The language of the veteran's notice of disagreement and of 
his substantive appeal is essentially the language of a claim 
of clear an unmistakable error (CUE) in the original 
administrative determination that his disabilities were the 
result of willful misconduct.  He asserts that VA disregarded 
38 C.F.R. § 3.1(m) and (n) in so finding.  The RO has not 
addressed this claim of CUE, and it should do so.  

The NOD of August 2000 expresses disagreement with the RO's 
failure to consider the allegedly erroneous application of 
38 C.F.R. § 3.1(m) and (n).  As such, the NOD warrants action 
on the CUE issue, including issuance of an SOC.  38 C.F.R. 
§ 19.26 (2002).  Regulation proscribes addressing an issue in 
an SSOC that has not first been addressed in an SOC.  
38 C.F.R. § 19.31(a) (2002).  Consequently, the CUE theory of 
entitlement should be addressed in an SOC and the veteran 
should have an opportunity to perfect an appeal from that 
determination.

The claim for TDIU is not ripe for appellate review while the 
claim for service connection remains under development.  The 
Board defers review of that issue pending return of the case 
from this remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a duty to assist letter 
consistent with the DRO memorandum of 
March 2, 2001, and in keeping with the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) (38 
U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2002)) 
regarding information and evidence 
necessary to substantiate the application 
to reopen the claim for service 
connection.  See 38 C.F.R. § 3.159(b) 
(2002).

2.  (a) Pursuant to 38 C.F.R. § 19.31, 
provide the appellant and his 
representative an SSOC to address 
evidence submitted on the new and 
material issue since the March 2001 SOC.  
(b) Pursuant to 38 C.F.R. § 19.26, 
provide the appellant and his 
representative an SOC to address whether 
there was clear and unmistakable error in 
the application of 38 C.F.R. § 3.1(m) and 
(n) in the administrative decisions of 
January 11, 1966, as implemented in the 
rating decision of January 19, 1966.  Let 
the veteran know how long he has to 
perfect an appeal of this issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

